     Case: 1:20-cv-00727-MRB Doc #: 2 Filed: 09/15/20 Page: 1 of 5 PAGEID #: 19




               UNITED STATES DISTRICT COURT OF SOUTHERN OHIO
                        WESTERN DIVISION, CINCINNATI

JOHN V. LITTIG                                CASE NO. 1:20cv00727

                PLAINTIFF,                    JUDGE MICHAEL R. BARRETT

v.
                                              DEFENDANT SUN COMMUNITIES, INC.’S
SUN COMMUNITIES, INC.                         ANSWER TO PLAINTIFF’S COMPLAINT

                DEFENDANT.                    JURY DEMAND ENDORSED HEREIN




       Now comes Defendant Sun Communities, Inc. (“Defendant” or “Sun”), by and through

counsel, and respectfully tenders the following Answer to Plaintiff John v. Littig’s (“Plaintiff”)

Complaint:

                                        FIRST DEFENSE

       1.      Defendant is without knowledge sufficient to form a belief as to all of the

allegations set forth in Paragraph 1 of Plaintiff’s Complaint. By way of further answer, Defendant

admits that Plaintiff rents a lot in Apple Creek Park.

       2.      Defendant denies the allegations set forth in Paragraph 2 of Plaintiff’s Complaint.

By way of further answer, Defendant admits that a tree a tree fell on Plaintiff’s home. Defendant

denies that the tree was dead.

       3.      Defendant is without knowledge sufficient to form a belief as to the allegations set

forth in Paragraphs 3, 4, 5 and 6 of Plaintiff’s Complaint, and therefore denies same.

       4.      Defendant denies the allegations set forth in Paragraphs 7, 8, 9, 10, 11, 12 and 13

of Plaintiff’s Complaint.




                                                 1
      Case: 1:20-cv-00727-MRB Doc #: 2 Filed: 09/15/20 Page: 2 of 5 PAGEID #: 20




        5.     In response to Paragraphs 14 and 15 of Plaintiff’s Complaint, Defendant admits

that Plaintiff had a lease with Defendant, the terms of which speak for themselves. Defendant

denies the remainder of the allegations set forth in Paragraphs 14 and 15 of Plaintiff’s Complaint.

        6.     Defendant denies the allegations set forth in Paragraphs 16 and 17 of Plaintiff’s

Complaint.

        7.     Defendant admits the allegations set forth Paragraphs 18, 19, 20 and 21 of

Plaintiff’s Complaint.

        8.     Defendant denies the allegations set forth in Paragraphs 22, 23, 24, 25, 26 and 27

of Plaintiff’s Complaint.

                                        SECOND DEFENSE
        Plaintiff’s Complaint fails to state a claim against this Defendant.

                                        THIRD DEFENSE
        Plaintiff’s claims are barred, in whole or in part, by the applicable statute of limitations.

                                       FOURTH DEFENSE
        Plaintiff has failed to join the necessary and indispensable parties pursuant to Civil Rule

19.

                                         FIFTH DEFENSE
        No duty was owed to Plaintiff by this Defendant.

                                         SIXTH DEFENSE
        Any alleged damage sustained by Plaintiff was proximately caused, totally or in part, by

Plaintiff’s negligence and/or willful acts and that any recovery by Plaintiff must, therefore, be

dismissed in whole or in part.

                                      SEVENTH DEFENSE
        Plaintiff’s damages were the result of intervening superseding actions of independent third

parties/persons not under this Defendant’s control.


                                                   2
     Case: 1:20-cv-00727-MRB Doc #: 2 Filed: 09/15/20 Page: 3 of 5 PAGEID #: 21




                                         EIGHTH DEFENSE
          Plaintiff’s claims are barred because Plaintiff incurred and/or assumed the risks of which

it complains in this action.

                                         NINETH DEFENSE
          Plaintiff has failed, in whole or in part, to mitigate his alleged damages and injuries.

                                          TENTH DEFENSE
          Plaintiff’s claims are or may be barred or reduced by contributory and/or comparative

negligence.

                                       ELEVENTH DEFENSE
          Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver, estoppel and

laches.

                                        TWELFTH DEFENSE
          To the extent Plaintiff has been compensated for the alleged damages by receiving payment

from other persons and/or entities, the amount of any such compensation should be set off against

any recovery Plaintiff may receive in this action.

                                      THIRTEENTH DEFENSE

          Plaintiff’s claim for breach of contract is barred by the economic loss rule.

                                     FOURTEENTH DEFENSE

          Plaintiff’s claim for punitive damages is barred, as he fails to allege that the Defendant

acted with actual malice, aggravated or egregious fraud, or that Defendant knowingly authorized,

participating in, or ratified actions/omissions of an agent.

                                     FIFTHTEENTH DEFENSE

          Plaintiff’s damages, if any, are capped pursuant to R.C. § 2315.18.



                                                    3
     Case: 1:20-cv-00727-MRB Doc #: 2 Filed: 09/15/20 Page: 4 of 5 PAGEID #: 22




                                      SIXTEENTH DEFENSE

           Plaintiff’s damages were caused by an Act of God.

                                    SEVENTEENTH DEFENSE

           Defendant does hereby give notice that it intends to rely upon such other affirmative

defenses as may become available or apparent during the course of discovery and thus reserves its

right to amend its Answer to assert such defenses.



                                                Respectfully submitted,

                                                /s/ David G. Kern
                                                David G. Kern (0072421)
                                                Amy L. Butler (0075714)
                                                FisherBroyles, LLP
                                                201 East Fifth Street, Suite 1900
                                                Cincinnati, Ohio 54202
                                                O: (513) 340-4719
                                                F: (513) 239-5163
                                                M: (513) 265-7662
                                                david.kern@fisherbroyles.com


                                          JURY DEMAND

           Defendant Sun Communities, Inc., respectfully demands a trial by jury on all issues so
triable.

                                                /s/ David G. Kern
                                                David G. Kern




                                                   4
    Case: 1:20-cv-00727-MRB Doc #: 2 Filed: 09/15/20 Page: 5 of 5 PAGEID #: 23




                                 PROOF OF SERVICE

      A copy of the foregoing was served September 15, 2020 by email upon the following:

Richard B. Uhle, Jr.
Durkee and Uhle, Attorneys
284 North Street
Batavia, Ohio 45103
uhle@fuse.net



                                         /s/ David G. Kern
                                         David G. Kern (0072421)




                                            5
